Citation Nr: 0714898	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for non-specific 
urethritis, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from September 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in April 
2004 (with important clarification of the disagreement 
submitted in August 2004), a statement of the case was issued 
in December 2004, and a substantive appeal was received in 
January 2005.

The Board notes that this appeal, stemming from the April 
2004 notice of disagreement, originally included the 
additional issue of entitlement to service connection for 
post-traumatic stress disorder.  However, in the January 2005 
substantive appeal submission, the veteran expressly limited 
his appeal to exclude the issue of entitlement to service 
connection for post-traumatic stress disorder.  Therefore, 
that issue is not currently in appellate status and only the 
two issues identified above are for appellate review at this 
time.

The Board additionally notes that the veteran's April 2004 
notice of disagreement includes a written statement from the 
veteran that "My wife and I feel that the extent of my 
injuries (mental & physical) qualify me for full 
disability."  Throughout the record, the veteran has 
testified to an inability to maintain consistent employment 
due to service-connected disabilities.  In context, it is not 
clear whether the veteran's April 2004 statement regarding 
qualification for "full disability" may be intended to 
claim entitlement to a total disability rating based upon 
individual unemployability (TDIU).  This matter is hereby 
referred to the RO to obtain any necessary clarification 
regarding whether the veteran intends to advance a claim for 
TDIU.




FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by moderate intervertebral disc disease with 
recurring painful attacks, but without severe symptoms, 
without more than mild limitation of motion, without 
limitation of thoracolumbar forward flexion to 30 degrees or 
less, without ankylosis, and without cervical spine 
involvement; the disability has not resulted in 
incapacitating episodes having a total duration of 4 weeks 
during a 12 month period.

2.  Any voiding dysfunction or problematic voiding 
symptomatology the veteran experiences are not shown to be 
caused by his service-connected non-specific urethritis; 
these symptoms have been medically indicated to be associated 
with non-service-connected prostatitis.

3.  The veteran's service-connected non-specific urethritis 
is not manifested by voiding dysfunction or problematic 
urinary frequency; the veteran's non-specific urethritis is 
manifested by obstructive voiding symptomatology, but not 
requiring dilation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 20 percent 
(but no higher) for service-connected low back disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.71(a), Diagnostic Codes 5292, 
5293, 5295 (2002); Diagnostic Code 5243 (2006).

2.  The criteria for a compensable evaluation for non-
specific urethritis are not met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.115a, 
4.115b, Diagnostic Code 7599-7512 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In an October 2003 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the October 2003 letter was sent to the 
appellant prior to the February 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The Board also notes that the October 2003 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claims, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although this case involves only claims of entitlement to 
increased ratings, the Board believes that the Dingess 
analysis must be analogously applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims of entitlement to higher disability 
ratings.  However, there has been no notice of the types of 
evidence necessary to establish a specific disability rating 
or an effective date for any rating that may be granted.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with an October 2003 letter 
notifying him to submit evidence demonstrating the severity 
of the disabilities on appeal.  In any event, the veteran's 
representative has presented argument in support of this 
appeal as recently as April 2007 and there is no indication 
that there is any outstanding evidence to be submitted in 
support of the claim.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been afforded VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

Both of the issues on appeal involve the veteran's requests 
for increased disability evaluations for service-connected 
disabilities.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).



I.  Increased Rating for Lumbosacral Strain

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed.Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed.Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet.App. 625, 629 (1992).  In this case, the Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The medical evidence of record indicates that the veteran's 
disability would be more appropriately rated under the 
criteria for intervertebral disc syndrome.  The veteran is 
currently diagnosed as having symptoms associated with both a 
lumbar strain pathology as well as intervertebral disc 
disease pathology.  It is not clear to what extent the 
veteran's disc disease may be a part of his service-connected 
back pathology.  The December 2003 VA examination report 
associates the veteran's pain and limitation of motion of the 
spine with "multiple level intervertebral disc 
protrusions."  The Board notes that the veteran is not 
expressly service-connected for intervertebral disc disease 
but, rather, is service-connected for lumbosacral strain.  
This distinction is addressed to some degree by the November 
2004 VA examination report.  The November 2004 VA examination 
report indicates that the veteran's back pathology involves 
"mild degenerative disc disease at L5-S1."  Furthermore, it 
comments that although "degenerative changes of the lumbar  
spine ... are obviously somewhat related to aging," it is 
nevertheless "feasible that the fall he describes [from 
service] could contribute to his current back condition."  
The examiner's impression at the time of the examination, 
after reviewing the pertinent medical reports associated with 
the original in-service back injury, was that "it is 
difficult if not impossible to determine the percentage of 
his limitations from aging versus his military injury."

The Board notes that it is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 
136, 140 (1996).  Thus, in giving every consideration to the 
veteran's appeal, the Board has considered the veteran's 
intervertebral disc disease as part of his service-connected 
disability for the purposes of this rating analysis.

Applying former Diagnostic Code 5293, for rating 
intervertebral disc syndrome, the Board finds that the 
veteran's back symptoms meet the criteria for a 20 percent 
rating, but no higher.  When disability due to intervertebral 
disc syndrome is moderate, with recurring attacks, a 20 
percent evaluation is warranted.  The December 2003 VA 
examination report shows that the examiner accepted the 
veteran's descriptions of "intermittent pain that is sharp 
type pain upon both motion and rest."  The pain was further 
described as occurring "generally once every two months for 
intense pain episodes of greater than 10/10."  Moreover, the 
veteran "can be immediately physically incapacitated for a 
few hours preventing any spinal movement.  It can take up to 
2 weeks sometimes for muscle spasms to resolve."  The pain 
has "interfered with ability to engage in sexual activity, 
at time toilet and bathing can be a challenge."  The 
examiner noted objective evidence of painful motion in the 
veteran's inability "to return to the position of upright 
erect posture or to perform lumbar extension if preceded by 
full lumbar forward flexion [due to] resulting muscle 
spasms."  The examiner also noted that the veteran's pain 
radiated into the left leg.  The examiner's impression was 
"Multiple Level Intervertebral Disc Protrusions with 
multiple level nerve root compressions of the left side of 
lumbar spine... ."

Significantly, the December 2003 VA examination report 
includes an attached May 2002 MRI report showing multiple 
"bulging" discs with "nerve root abutment," "marked 
protrusion of the L5-S1 disc," and "secondary 
compression/displacement of the left S1 and S2 nerve roots in 
addition to that upon the thecal sac."

The Board believes that the evidence cited above is most 
fairly characterized as showing "moderate" intervertebral 
disc disability with recurring attacks, rather than "mild" 
disability.  The Board does not find that the evidence 
demonstrates such "severe" disability, with only 
intermittent relief, to warrant a higher disability rating 
under the former Diagnostic Code 5293.  In this regard, the 
Board observes that the November 2004 VA examination report 
expressly characterizes the degenerative disc disease as 
"mild," and degenerative arthritic changes as "mild to 
moderate."  The Board once again notes that this report, in 
contemplating both the November 2004 examination and the 
December 2003 examination results, characterizes the back 
disability as manifesting "very little significant 
limitations in range of motion" despite presenting "some 
pain and inability to sit up from a supine position."  Thus, 
the Board is unable to find that there is a basis for finding 
that disability from intervertebral disc syndrome is more 
than 'moderate' for rating purposes.

The Board does not find that a rating in excess of 20 percent 
is warranted under any of the other applicable Diagnostic 
Code criteria in this case.

A December 2003 VA examination report shows a range of motion 
that the Board is unable to reasonably characterize as 
"severe" to qualify for a higher rating under former 
Diagnostic Code 5292.  The December 2003 report shows a full 
normal and pain free range of motion, even after resistance 
repetitions, with regard to thoracolumbar extension, right 
rotation, and right lateral flexion.  Thoracolumbar flexion 
was noted to be limited to 70 degrees of active pain free 
motion in contrast to a normal 90 degrees; the 70 degrees of 
motion was maintained after 10 resistance repetitions.  
Thoracolumbar left rotation was noted to be limited to 30 
degrees of active pain free motion in contrast to a normal 45 
degrees; the 30 degrees of motion was maintained after 10 
resistance repetitions.  Thoracolumbar left lateral flexion 
was noted to be limited to 20 degrees of active pain free 
motion in contrast to a normal 30 degrees; the 20 degrees of 
motion was maintained after 10 resistance repetitions.  The 
combined range of motion of the veteran's thoracolumbar spine 
was assessed to be 195 degrees.

Although the Board acknowledges that the veteran's range of 
motion was limited to some extent in some of the pertinent 
thoracolumbar motions, the Board is unable to find that the 
extent of limitation is such that it most closely resembles a 
characterization of "severe" limitation.  Of significance 
in making this determination, the Board observes that the 
November 2004 VA examination report expressly indicates that 
the veteran demonstrated precisely the same ranges of motion 
at that time; the November 2004 VA examiner characterizes the 
veteran's back as manifesting "very little significant 
limitations in range of motion."  The December 2003 and 
November 2004 VA examination reports, therefore, do not 
support a rating in excess of 20 percent under the former 
Diagnostic Code 5292.

Likewise, the documented ranges of pertinent spinal motion 
quantitatively fail to meet the requirements for a rating in 
excess of 20 percent under the new General Rating Formula for 
Diseases and Injuries of the Spine.  There is no suggestion 
of spinal ankylosis and it is apparent from the record that 
the veteran's spine is not ankylosed.  There is no suggestion 
of any associated cervical spinal limitation, the veteran's 
thoracolumbar forward flexion is shown to be significantly 
greater than 30 degrees, and the Board observes that the 
veteran's documented ranges of motion do not show sufficient 
limitation of the spine to meet the new General Rating 
Formula's criteria for even a 20 percent rating.  No higher 
rating is warranted under these criteria.

Turning to consideration of the former Diagnostic Code 5295, 
for lumbosacral strain, the Board observes that no higher 
rating is warranted.  The only higher rating available under 
the former Diagnostic Code 5295 is the maximum schedular 
rating of 40 percent, which is to be awarded for "severe" 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The evidence of record, 
as discussed above, does not present a disability picture 
that meets this criteria.  There is no medical evidence which 
associates the requisite symptoms and severity with the 
veteran's service-connected back pathology, and indeed the 
most recent VA examination report from November 2004 
characterized the pathology as "mild to moderate" and with 
"very little significant limitations in range of motion."

Finally, the Board has considered the new Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, no higher rating can be warranted under 
this set of criteria as the evidence does not show that the 
veteran has experienced qualifying incapacitating episodes 
associated with his back pathology.  The December 2003 VA 
examination report expressly indicates that the veteran had 
not experienced incapacitation requiring physician prescribed 
bed rest and treatment of even a week's duration during the 
previous 12 months.  The November 2004 VA examination report 
updates the record and indicates that "He has not been 
incapacitated in the last 11 months due to back pain."  
Thus, no higher rating may be granted under the criteria in 
the new Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

The Board notes that the veteran's VA outpatient treatment 
reports are of record.  Careful review of these reports 
reveal evidence of back disability largely consistent with 
what is reflected in the more thorough and relatively recent 
VA examination reports of record.  These reports contain no 
contrasting findings which meet the criteria for a rating in 
excess of 20 percent for the veteran's back disability.

The Board acknowledges that the veteran, in advancing this 
appeal, is asserting that a disability rating in excess of 20 
percent is warranted as he contends that the severity of the 
back disability is greater than what is reflected by the 
disability rating.  The veteran, as a lay person , is 
competent to testify as to his experience with his back 
symptomatology.  However, the veteran is not shown to have 
the medical expertise necessary to provide competent evidence 
as to the clinical severity of the disability.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The Board must rely 
upon the competent medical evidence and the professional 
opinions of specialists in making such determinations.  In 
this case, the preponderance of the medical evidence is 
against finding pertinent symptomatology which meets the 
applicable criteria for a rating in excess of 20 percent for 
the veteran's back disability.

Thus, the Board finds that a 20 percent disability rating is 
warranted under former Diagnostic Code 5293.  Former 
Diagnostic Code 5293 provides the most favorable rating for 
the veteran's back disability throughout the appeal period, 
and must be applied even after the effective date of the 
newer rating criteria.  The Board can find no basis for a 
rating higher than 20 percent under and the applicable 
criteria in this case.

II.  Increased Rating for Non-Specific Urethritis

The veteran's non-specific urethritis is rated under 38 
C.F.R. § 4.115b, Diagnostic Code 7599-7512, as analogous to 
cystitis.  Diagnostic Code 7512 directs that the condition be 
rated as voiding dysfunction.

Under 38 C.F.R. § 4.115a, a 20 percent rating is assigned for 
voiding dysfunction disability requiring the wearing of 
absorbent materials which must be changed less than two times 
a day.  Such disability requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day warrants 
a 40 percent disability rating.  Voiding dysfunction 
manifested by continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence, 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day 
warrants a 60 percent disability rating.

Urinary frequency with a daytime voiding interval between two 
and three hours, or awakening to void two times per night, 
warrants a 10 percent rating; with a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night, warrants a 20 percent rating; and with 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night, warrants a 40 percent 
rating.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of: 
post void residuals greater than 150 cc; uroflowmetry, with a 
marked diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating; and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.

At his December 2003 VA examination, the veteran did report a 
urethral burning sensation after every void.  All other 
pertinent clinical signs were essentially normal, and the 
examiner's impression was "Chronic Urethritis, related to 
prior NSU infection and resulting intra-urethral scarring 
with obstructive uropathy."  The Board has carefully 
considered this report and the diagnosis, but is unable to 
find that the criteria for a compensable rating are met; 
there is no evidence demonstrating post void residuals 
greater than 150 cc, no evidence demonstrating uroflowmetry 
with a marked diminished peak flow rate (less than 10 
cc/sec), no evidence suggesting recurrent urinary tract 
infections secondary to obstruction, and no evidence 
suggesting stricture disease requiring periodic dilatation 
every two to three months.

With regard to urinary frequency and voiding dysfunction, the 
Board notes that there appears to be some conflict between 
what the veteran has reported during medical evaluation, and 
what the veteran and his spouse assert in advancing this 
appeal.  Most pertinently, the veteran's spouse has submitted 
a written statement, received in April 2004, describing that 
the veteran experiences significant symptoms involving 
urinary incontinence.  However, the veteran's December 2003 
VA examination associated with this issue shows that he 
altogether denied incontinence and no such symptoms were 
clinically associated with his service-connected urethritis.

The Board observes that the veteran's spouse is competent to 
testify regarding the symptoms that she describes which are 
consistent with incontinence, and the Board accepts this 
testimony in support of the veteran's claim.  The Board also 
notes that an April 2003 medical report of record indicates 
that the veteran reported "nocturia x 2" at that time.  The 
question in this case, however, is to what extent any 
incontinence may be the result of the veteran's service-
connected urethritis.  The Board must rely upon the competent 
medical evidence of record to resolve this question, as lay 
testimony is not competent to provide evidence relating the 
observed symptomatology to a specific diagnosed pathology.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
December 2003 VA examination report did not attribute any 
incontinence symptoms to the service-connected pathology.  
Significantly, the October 2004 VA examination report 
presents the medical opinion that it is "probably not likely 
that this patient's symptoms are associated with any service-
connected problem, as this represents most likely a chronic 
nonbacterial prostatitis rather than related to his 
nonspecific urethritis which he had while in the service in 
Thailand."

Thus, even accepting that the veteran experiences significant 
symptoms of incontinence which may correspond to pertinent 
rating criteria, the medical evidence of record does not 
associate these symptoms with the service-connected 
disability; indeed, there is specific medical evidence which 
indicates that the veteran's symptoms are due to the non-
service-connected condition of prostatitis.  The symptoms 
which the evidence presents as being clinically associated 
with the service-connected urethritis are a burning 
sensation, scarring, and obstructive uropathy.  The medical 
evidence does not support a finding that the service-
connected urethritis has caused increased urinary frequency 
or voiding dysfunction requiring the wearing of absorbent 
materials, although the Board acknowledges that such symptoms 
may be present due to non-service-connected prostatitis.  
Furthermore, there is no evidence suggesting that the 
veteran's obstructive uropathy due to the service-connected 
urethritis has required dilation or marked symptoms such as 
post void residuals greater than 150 cc, uroflowmetry with a 
marked diminished peak flow rate of less than 10 cc/sec. 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilation.

The Board acknowledges the further testimony of the veteran's 
spouse, in the April 2004 letter, suggesting that the veteran 
suffers from impotence which may be related to his service-
connected urethritis.  However, the December 2003 VA 
examination report evaluating this disability shows that the 
veteran denied this symptom at that time.  An April 2003 
medical report shows that the veteran may have initially 
reported impotence at that time, and then changed his 
response to deny experiencing impotence.  The April 2004 
letter from the veteran's spouse suggests that the veteran 
has falsely denied the symptom.  However, the Board observes 
that the December 2003 VA examination report does acknowledge 
a "Limitation for intercourse" and expressly attributes 
this problem "to low back conditions."  Thus, this symptom 
is not shown by the medical evidence to be associated with 
the urethritis; the veteran's low back disability has been 
rated under its own set of applicable diagnostic criteria 
earlier in this decision.

The Board notes that the veteran's VA outpatient treatment 
reports are of record.  Careful review of these reports 
reveal evidence of non-specific urethritis largely consistent 
with what is reflected in the more thorough and relatively 
recent VA examination reports of record.  These reports 
contain no contrasting findings which meet the criteria for a 
compensable rating for the veteran's non-specific urethritis.

Therefore, the evidence of record does not support a finding 
that the veteran's service-connected non-specific urethritis 
meets the criteria for a compensable rating.

III.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no persuasive showing by the veteran that the 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The assigned scheduler ratings are 
intended to represent the average impairment in earning 
capacity resulting from service-connected disability.  38 
C.F.R. § 4.1.  The Board recognizes the impairment of working 
capacity resulting from the veteran's disabilities on appeal, 
but does not find evidence that the veteran's capacity for 
gainful employment has been so exceptionally impaired as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence of the 
veteran's disabilities on appeal.  The Board has found that a 
disability rating of 20 percent is warranted for the 
veteran's back disability.  However, the preponderance of the 
evidence of record is against a rating in excess of 20 
percent for the back disability and the preponderance of the 
evidence is against a compensable rating for the urethritis 
disability.  Thus, with regard to the entitlement to higher 
ratings than those assigned in this decision, the provisions 
regarding reasonable doubt are not applicable and no higher 
ratings may be assigned.


ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to a 20 percent rating (but no higher) for the 
veteran's low back disability is warranted.  To this extent, 
the appeal is granted, subject to VA laws and regulations 
governing payment of monetary benefits.

Entitlement to a compensable rating for non-specific 
urethritis is not warranted.  To this extent, the appeal is 
denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


